Name: Commission Regulation (EEC) No 176/87 of 22 January 1987 fixing, for 1987, the quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof and repealing Regulation (EEC) No 621/86
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  agricultural activity;  Europe
 Date Published: nan

 23 . 1 . 87 Official Journal of the European Communities No L 21 /23 COMMISSION REGULATION (EEC) No 176/87 of 22 January 1987 fixing, for 1987, the quota for imports into Spain of meat of domestic rabbits from third countries and certain detailed rules for the application thereof and repealing Regulation (EEC) No 621/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 491 /86 of 25 February 1986 laying down detailed rules concerning quantitative restrictions on imports into Spain of certain agricultural products from third countries ('), and in parti ­ cular Article 3 thereof, Whereas the initial quota for imports into Spain of meat of domestic rabbits from third countries is set out in Article 1 of Commission Regulation (EEC) No 621 /86 (2), as amended by Regulation (EEC) No 1996/86 (3) ; whereas this quota should be increased for 1987 by the minimum rate of increase of 10 % laid down in Article 3 of the said Regulation ; Whereas to ensure proper management of the quota, applications for import authorizations should be subject to the lodging of a security to cover, as a primary require ­ ment within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 (4), the effective importa ­ tion of the goods ; whereas provision should also be made for the quotas to be staggered over the year ; Whereas provision should be made for Spain to com ­ municate information to the Commission on the applica ­ tion of the quota ; Whereas this Regulation replaces certain provisions of Regulation (EEC) No 621 /86 ; whereas for the sake of clarity the said Regulation should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, within subheading 02.04 A of the Common Customs Tariff from third countries shall be 440 tonnes. Article 2 1 . The Spanish authorities shall issue import authoriza ­ tions so as to ensure a fair allocation of the available quantity between the applicants. The quota shall be staggered over the year as follows :  50 % during the period from 1 January to 30 June 1987,  50 % during the period from 1 July to 31 December 1987. 2. Applications for import authorizations shall be subject to the lodging of a security. The primary require ­ ment within the meaning of Article 20 of Regulation (EEC) No 2220/85 covered by the security shall consist in the effective importation of the goods. Article 3 The minimum rate of progressive increase in the quota shall be 1 0 % applicable at the beginning of each year. The increase shall be added to each quota and the next increase calculated on the basis of the figure thus obtained. Article 4 1 . The Spanish authorities shall inform the Commis ­ sion of the measures which they adopt for the implemen ­ tation of Article 2 above. 2. They shall transmit, not later than the 15th of each month, the following information concerning the import authorizations issued in the preceding months :  the quantities covered by the import authorizations issued, by country of provenance,  the quantities imported, by country of provenance. Article 5 Regulation (EEC) No 621 /85 is hereby repealed. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. HAS ADOPTED THIS REGULATION : Article 1 The quota for 1987 that the Kingdom of Spain may apply, pursuant to Article 77 of the Act of Accession, to imports of meat and edible offals of rabbit meat falling (') OJ No L 54, 1 . 3 . 1986, p. 25. (2) OJ No L 58 , 1 . 3 . 1986, p. 56 . (3) OJ No L 171 , 28 . 6 . 1986, p. 28 (*) OJ No L 205, 3 . 8 . 1985, p. 5. No L 21 /24 Official Journal of the European Communities 23 . 1 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1987. For the Commission Frans ANDRIESSEN Vice-President